—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 15, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence exists in the record to support the decision that claimant voluntarily left his employment as a district sales manager without good cause. On his claim for benefits claimant specifically stated that, with the consent of his employer, he was leaving his employment to continue his education. Leaving work to attend school does not constitute good cause under the Labor Law. Claimant’s subsequent conflicting testimony regarding the reason for his separation from employment merely presented a credibility question for the Board to resolve.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.